DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 05/02/2019, 11/18/2019, and 11/19/2019, have been considered.

Drawings
The drawing filed on May 2, 2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 2, line 2 of claim 2 recites the phrase “…Vp-Vs ratio.”  There is insufficient antecedent basis for these limitation(s) in the claim(s).  As the acronyms “Vp” and “Vs” have not be previously defined, it is vague and indefinite as to what is meant by “Vp-Vs ratio.”  Appropriate correction is required.
 claims 4, 6, and 8, lines 2 and 3 of claim 4 recites the phrase “…estimated TOC…”  Each of claims 6 and 8 recite the same limitation.  As the acronym “TOC” has not be previously defined, it is vague and indefinite as to what is meant by “TOC.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method of hydrocarbon source rock characterization, comprising: a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency model of the subsurface volume of interest; b. inverting, via the computer processor, the seismic dataset using the low frequency model to generate reservoir attributes; c. detrending, via the computer processor, the reservoir attributes; d. normalizing, via the computer processor, the reservoir attributes to generate a trend-normalized reflectivity; and e. characterizing, via the computer processor, the hydrocarbon source rock based on the trend-normalized reflectivity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “inverting…the seismic dataset…,” “detrending…the reservoir attributes…,” and “normalizing… the reservoir attributes…,” are treated as belonging to the mathematical concepts grouping.  The step of “characterizing…the hydrocarbon source rock based on the trend-normalized reflectivity.” is treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 5 and 7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim 
The above claims comprise the following additional elements:
In Claim 1: a computer processor, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity;
In Claim 5: one or more processors, memory, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity; and
In Claim 7: a non-transitory computer readable storage medium, one or more programs, an electronic device, one or more processors, memory, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as creating a longitudinal section.  The step of “receiving…a seismic dataset representative of a subsurface volume of interest and a low frequency model of the subsurface volume of interest,” comprises mere data gathering and only adds an insignificant extra-solution activity to the judicial exception, while the step of “characterizing…the hydrocarbon source rock based on the trend-normalized reflectivity,” only adds an insignificant extra-solution activity to the judicial exception, where the method for hydrocarbon source rock characterization comprises 
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a computer processor, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity;
In Claim 5: one or more processors, memory, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity; and
In Claim 7: a non-transitory computer readable storage medium, one or more programs, an electronic device, one or more processors, memory, a seismic dataset, a subsurface volume of interest, a low frequency model of the subsurface volume of interest, reservoir attributes, and a trend-normalized reflectivity.
Claim 1, as well as claims 5 and 7, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2014/0309937 A1, to Gulati, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claims 5 and 7, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, 1, as well as claims 5 and 7, is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

With regards to the dependent claims, claims 2-4, 6, and 8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
The claims, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (U.S. Patent Publication 2014/0309937 A1); in view of del Monte (del Monte, A. et al., “Methods for source rock identification on seismic data: An example from the Tanezzuft Formation (Tunisia),” Research paper submitted to: Marine and Petroleum Geology, vol. 91, pp. 108-124, December 15, 2017 – provided in IDS, submitted on 11/18/2019.); and further in view of Yang (U.S. Patent Publication 2017/0108602 A1).
claim 1, Gulati teaches a computer-implemented method of hydrocarbon source rock characterization (Gulati: Abstract [“…nonlinear resonance interferometry is introduced as a new geophysical approach to improve predictability in characterization of subsurface microseismic event analysis and propagation of fracture.”]) comprising:
receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency model of the subsurface volume of interest (Gulati: FIGS. 1, 5, 8-9; ¶75 [“…All the three regimes are however important to QC and check consistency (continuity) of the porosity computation. If the upstream processing sequence was unable to preserve spectrum, then use of HighF volume is preferred. Band limited frequency volumes derived from results of an [sic] spectral decomposition are used as inputs to the voxelization process. Seismic volumes generated without denoising are preferred.”]; FIGS. 8A-8C; ¶121 [“…parameters for detecting events of interest that are distinct from coherent and random noise in the microseismic dataset. Control voxels 8227 are derived from the control windows in the microseismic reference data using method of FIGS. 6 and 7, (i.e., data acquired prior to start of hydraulic fracturing are used to develop control voxels 8227) to establish baselines for noise and amplitudes that are not indicative of fracturing events. Microseismic dataset includes hydraulic fracturing protocol that details the time when hydraulic fracture process is started.”]).
Gulati additionally discloses processing the seismic dataset using a low frequency model to generate reservoir attributes (Gulati: FIGS. 8A-8C; ¶120 [“…QRI processor 831 in FIG. 8-A combines amplitude and phase information derived from seismic noise data 814 derived from spectral decomposition of PSTM/PSDM gathers or other attributes identified in FIG. 6 with well control voxel data 827 to produce a quantum expressor function ("QEF") to the interferometric 
normalizing the reservoir attributes to generate a normalized output data (Gulati: FIGS. 1, 10; ¶142-144 [“Output of process 100 is also used to drive a reservoir model software simulation to make operational decisions that are external to this invention and its output generated by flow 100. An external reservoir model may be simultaneously running computations at different resolutions. Process flow in FIG. 10 can be used to generate a multi-resolution output, using coarse seismic resolution to output a higher resolution to drive a reservoir model software simulation. As most reservoir models work with gridded cells or use 3-D volume cell representation to manage and store reservoir attributes, which are then used to manage and make engineering or operational decisions for a formation of interest…FIG. 10 enables upscaling. Another RI Processor 1022 is used to transform the normalized excitation cascade output 811 to a different resolution with different properties.”]); and

However, Gulati is silent as to explicitly disclosing inverting the seismic dataset, detrending the reservoir attributes, and generating trend-normalized reflectivity.
del Monte, in a similar field of endeavor,  discloses a method for source rock identification on seismic data (del Monte: Abstract).  Therein, del Monte discloses inverting a seismic dataset (del Monte: FIG. 7; pg. 115, Sect. 5.2, para 1 [“The 2D seismic line was inverted using impedances from well B and C as constraints. The seismic wavelet was statistically estimated at the target. The resulting AI image obtained through inversion is shown in Fig. 7. The quality of the inverted AI image was assessed by calculating two diagnostic indicators at well locations. The first indicator is the normalized cross-correlation between the inverted AI and AI calculated from well logs…”]); and detrending reservoir attributes (del Monte: pg. 113, Sect. 4.4, to Sect. 5.1, para 5, [“Complex seismic trace attributes are a method to obtain complementary information from seismic data…Effective porosity and calcite volumes show little to no relation to the AI versus TOC trend…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of inverting a seismic dataset and detrending the reservoir attributes, disclosed by del Monte, into Gulati, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical 
However, Gulati, in view of del Monte, is silent as to explicitly disclosing generating normalized reflectivity.
Yang, in a similar field of endeavor discloses a method for generating Full Wavefield Inversion (FWI) model domain angle stacks (Yang: ¶1).  Therein, Yang discloses generating normalized reflectivity (Yang: ¶19 [“…impedances for each of the subsets, as a function of reflection angle, using the respective density models; and transforming, using a computer, the acoustic impedances for each of the subsets into reflectivity sections, wherein the transforming includes normalizing the reflectivity sections by their respective bandwidth.”]; FIG. 2; ¶37-39 [“Then, to complete step 105 and compensate for the "stretch," each reflectivity section is normalized by its own bandwidth so that the spectrum stretching effect on the reflectivity amplitude is corrected for.”] {Including unnumbered Eqns.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating normalized reflectivity, disclosed by Yang, into Gulati, as modified by del Monte, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical correlations to generate maps and/or volumes of the source rock distribution and Total Organic Content (TOC) variation in the subsurface volume of interest.  This method for improving Gulati, as modified by del Monte, was within the ordinary ability of one of ordinary skill in the art based on the 
Regarding claims 5 and 7, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Gulati, in view of del Monte and Yang, teach all the limitations of the parent claim 1 as shown above.  Gulati further discloses reservoir attributes include acoustic impedance and Vp-Vs ratio (Gulati: FIG. 1; ¶42 [“Brittleness can be derived using Vp/Vs ratio where Vp, Vs denotes p-wave ands-wave velocities respectively…”]; FIGS. 8A-8C; ¶119 [“…an acoustic impedance seismic inversion in 8114 are processed…”] {See above.}).

Regarding claim 3, Gulati, in view of del Monte and Yang, teach all the limitations of the parent claim 1 as shown above.  del Monte discloses detrending reservoir data (del Monte: pg. 113, Sect. 4.4, to Sect. 5.1, para 5 {See above.}).  Gulati further discloses processing well log data (Gulati: FIG. 2; ¶35 [“Prospect data can include seismic and other geophysical data, rock physics data, and well log data for the prospect or well log data from an analogous formation on another prospect. Geophysical data can include for example seismic data…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing well log data and detrending the log data, disclosed by Gulati and del Monte, into Gulati, as modified by del Monte and Yang, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical correlations to generate maps and/or volumes of the source rock 

Regarding claim 4, Gulati, in view of del Monte and Yang, teach all the limitations of the parent claim 1 as shown above.  Gulati further discloses characterizing including one or more of estimated TOC, source rock location, and source rock thickness (Gulati: FIG. 1; ¶32 [“…prospect is defined as an area covering a potential subsurface trap believed to contain hydrocarbons. geological [sic] factors that have to be present for a prospect to produce oil and gas include: presence of a source rock ( organic rich rock that has been subjected to high pressure and temperature over an extended period of time to form hydrocarbon)…”]), and further comprises generating a 2-D or 3-D map of the hydrocarbon source rock representing the one or more of estimated TOC, source rock location, and source rock thickness del (Gulati: FIG. 1; ¶50 [“…techniques disclosed herein can be used, for example in oil and gas lease acquisition 330 to provide accurate subsurface mapping, to estimate hydrocarbon formation boundaries…”]).
Regarding claims 6 and 8, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2011/0276273 A1, to Artman et al., is directed to processing synchronous array seismic data wich includes acquiring synchronous passive seismic data from a plurality of sensors to obtain synchronized array measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864